 1                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                IN THE UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
     ALEXANDRA MILUKHIN,           Case No.: 8:18-cv-02079-JLS (ADS)
11

12            Plaintiff,           ORDER DISMISSING ALL CLAIMS
                                   AND COUNTERCLAIMS
13
         v.
14
   RESIDENCE INN BY MARRIOTT
15
   INTERNATIONAL, INC., AND
16 DOES 1 TO 50,

17
              Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1                                                ORDER

 2          Pursuant to the parties’ Stipulation and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the

 3 entire action, including all claims and counterclaims asserted against all parties, is hereby

 4 dismissed with prejudice.

 5 DATED: 03/13/2020

 6                                                       JOSEPHINE L. STATON
                                                     Honorable Josephine L. Staton
 7
                                                     UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
